            Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 1:21-cv-10596-IT


    TRICIA THOMAS,

            Plaintiff,

                             v.

    CITY OF BOSTON, BOSTON POLICE DEPT.,
    OFFICER MARTIN J. HEDDERMAN,
    Individually and as employee of BOSTON
    POLICE DEPT., OFFICER BRENDAN E.
    CAVANAUGH, Individually and as employee of
    BOSTON POLICE DEPT., LIEUTENANT SEAN
    P. SMITH, Individually and as employee of
    BOSTON POLICE DEPT.,

            Defendants


    DEFENDANT CITY OF BOSTON’S MEMORANDUM OF LAW IN SUPPORT OF ITS
     MOTION TO DISMISS PLAINTIFF’S SUBSTITUTE COMPLAINT PURSUANT TO
                           FED. R. CIV. P. 12(B)(6)


     I.           INTRODUCTION

          Defendant City of Boston 1 (the “City”), respectfully moves pursuant to Fed. R. Civ. P.

12(b)(6) to have this Honorable Court dismiss all of the claims against the City contained in the

Plaintiff’s Substitute Complaint. In Counts 1 through 9, the plaintiff has sued Officers Martin J.

Hedderman (“Hedderman”), Officer Brendan E. Cavanaugh (“Cavanaugh”) and Lieutenant Sean




1
  The Complaint names the Boston Police Department and the City of Boston as defendants, but
“the Boston Police Department is a municipal department of the City rather than an independent
legal entity that is subject to suit.” Franklin v. City of Boston, No. 16-10484-FDS, 2016 WL
4534016, at *1 n.1 (D. Mass. Aug. 30, 2016) (Saylor, J.).
                                                                                                    1
             Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 2 of 10




P. Smith (“Smith”). 2 Plaintiff alleges 42 U.S.C. §1983 as well as common law tort claims in her

Substitute Complaint. The §1983 claim against the City should be dismissed under Monell, and

the various other tort claims alleged against the City are either barred or insufficiently plead for

reasons discussed within. Additionally, plaintiff failed to present the claims contained within

Counts 8 and 9 in her presentment letter to the City, and as such, she is unable to bring them.

    II.      FACTS AND BACKGROUND

          This action is based on the plaintiff’s arrest on May 13, 2018. At the time of her arrest,

plaintiff lived in the second-floor apartment at 15 Centervale Park, Boston, MA 02124 and her

parents lived in the first-floor apartment. (See ECF No. 1 Attachment No. 1 ¶¶ 11-12.) On May

13, 2018 plaintiff called BPD on her brother in the early afternoon. (Id. at ¶ 13.) Later that day

plaintiff’s sister and brother-in-law arrived at the property with the plaintiff’s mother. (Id. at ¶

15.) Plaintiff refused to let her sister or brother-in-law into the property. (Id.) Plaintiff claims

her sister called BPD and falsely reported that there was a “black woman on the porch with a

gun.” (Id. at ¶ 16.) Plaintiff claims BPD arrived and “pushed her into her parents’ unit,” carried

her outside, and arrested her. (Id. at ¶ 17-22.) Plaintiff claims that Sergeant Smith directed the

BPD Officers to charge the plaintiff with elder abuse. (Id. at ¶ 22.)

          Count 1 of Plaintiff’s Substitute Complaint is a 42 U.S.C § 1983 claim against the

officers and the City. (Id. at ¶¶ 32-35.) Count 2, 3, 5, and 6 are claims for the intentional torts of

assault and battery, intentional infliction of emotional distress, false arrest, and false

imprisonment. (Id. at ¶¶ 36 – 46, 49 – 53.) Count 4 is a claim for negligent infliction of



2
 Plaintiff has sued each officer individually and in their official capacity, the official capacity
claims are treated as claims against the City. See Diaz-Garcia v. Surillo-Ruiz, Civil No. 13-1473
(FAB), 2014 WL 4403363, at *5 (D.P.R. Sept. 8, 2014) “A suit against a municipal official in his
or her official capacity is considered a suit against the municipality itself.” (citing Kentucky v.
Graham, 473 U.S. 159, 166 (1985); Surprenant v. Rivas, 424 F.3d 5, 19 (1st Cir. 2005)).
                                                                                                       2
            Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 3 of 10




emotional distress. (Id. at ¶¶ 47-48.) Count 7 is missing from the Plaintiff’s substitute

complaint. Counts 8 and 9 are both claims for negligent training and/or supervision. (Id. at ¶¶

54-61.)

   III.      STANDARD OF REVIEW

          A complaint or count therein must be dismissed where it fails to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). In considering a motion to dismiss, the Court is

obliged to accept the Plaintiff’s well-pleaded facts as they appear, granting every reasonable

inference in the plaintiff’s favor. Cooperman v. Individual, Inc., 171 F.3d 43, 46 91st Cir. 1999).

However, this tenet does not apply to legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 664

(2009). Mere recitals of the element of a cause of action, supported only by conclusory

statements, do not suffice. Id. (Citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545

(2007)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 545 (citations omitted). A plaintiff must set

forth in his complaint “factual allegations, either direct or inferential, regarding each material

element necessary to sustain recovery under some actionable legal theory.” Gooley v. Mobile

Oil Corp., 851 F.2d 513, 515 (1st Cir. 1988). A Complaint will not “suffice if it tenders naked

assertion[s] devoid of further factual enhancement.” Twombly, 550 U.S. at 557 (quotations

omitted).

   IV.       ARGUMENT

   A. Count 1 Against the City Must be Dismissed Because Plaintiff Fails to Allege a

          Monell Claim



                                                                                                       3
           Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 4 of 10




        Plaintiff’s first count against the City, for violations of 42 U.S.C. §1983, fails under

Monell v. Department of Social Services of City of New York, 436 U.S. 658, 692 (1978). Under

§1983, the City is “not responsible for the unauthorized and unlawful acts of its

officers.” Id. Courts analyzing §1983 “have consistently refused to hold municipalities liable

under a theory of respondeat superior.” Board of County Commissioners v. Brown, 520 U.S.

397, 403 (1997). The Supreme Court, “concerned that municipal liability based on fault by the

City might collapse into de facto respondeat superior, has set a very high bar for assessing

municipal liability under Monell.” Young v. City of Providence ex rel. Napolitano, 404 F.3d 4,

26 (1st Cir. 2005). Therefore, to plead municipal liability under §1983, the plaintiff must allege

(1) an unconstitutional “policy or custom” of the City, and (2) that this policy or custom was

“the moving force” behind the alleged injury. See Brown, 520 U.S. at 403-05. “Official

municipal policy includes the decisions of a government’s lawmakers, the acts of its

policymaking officials, and practices so persistent and widespread as to practically have the force

of law.” Connick v. Thompson, 563 U.S. 51, (2011).

        Here the plaintiff does not allege any policy or custom of the City that caused the injuries

alleged in the Substitute Complaint. (See ECF No. 1 Attachment No. 1 generally.) There is no

allegation of a policy or custom employed by the Boston Police Department or the City of

Boston was the “moving force” behind the Plaintiffs injuries. Without these sorts of allegations

plaintiff’s Count 1 claim against the City must be dismissed.

    B. Counts 2, 3, 5, and 6 Against the City Must Be Dismissed because the Allege

        Intentional Torts From Which the City is Immune from Liability

        Counts 2, 3, 5, and 6 of the Plaintiff’s Substitute Complaint are based on the intentional

torts of: assault and battery, intentional infliction of emotional distress, false arrest and false



                                                                                                      4
           Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 5 of 10




imprisonment. M.G. L. c. 258, § 10(c) provides that any municipality is immune from “any

claim arising out of an intentional tort, including assault, battery, false imprisonment, [and]

false arrest, ….” (Emphasis added) (alteration to original); see Niles v. Town of Wakefield, 172

F. Supp. 3d 429, 446 (D. Mass. 2016) (“Under Massachusetts law, in contrast, the Town cannot

be held liable based on claims for assault and battery or false imprisonment.”) While §

10(c) lists a number of intentional torts, its use of the word "including" indicates that the

enumerated list is representative, not all-inclusive, and that any intentional tort is covered by §

10(c).” Barrows v. Wareham Fire Dist., 82 Mass. App. Ct. 623, 626 (2012). Among the

intentional torts listed in the plain language of M.G.L. c. 258, §10(c) are assault, battery and false

imprisonment. These three are explicitly listed, among others, as torts which a municipality

cannot be held liable for if committed by one of their employees.

        The Massachusetts USDC recently dealt with a case in which a town was sued for

negligence over the alleged wrongful arrest and assault and battery by their officers. In Niles v.

Town of Wakefield the court granted summary judgment for the town on its summary judgment

motion, finding that “[u]nder Massachusetts law, in contrast, the Town cannot be held liable

based on claims for assault and battery or false imprisonment.” 172 F.Supp.3d at 446. In this

case, much like the present case, the plaintiff alleged negligence against the town “in an effort to

circumvent the language of the statute.” (Id.) The plaintiff’s claims against the City based on

these intentional torts do not pass the 12(b)(6) standard because they do not plausibly suggest an

entitlement for relief.

    C. The Plaintiff Has Not Alleged Sufficient Facts to Establish a Claim for Negligent

        Infliction of Emotional Distress Against the City in Count 4 of Her Complaint




                                                                                                      5
          Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 6 of 10




        Public employers are immune from claims of Negligent Infliction of Emotional Distress

in cases where the actions taken by their employees are a discretionary function. The analysis

for determining whether an act is a discretionary function under the Massachusetts Tort Claims

Act requires two steps: (1) whether the governmental actor had any discretion at all as to what

course of conduct to follow, and, if so, (2) whether the discretion that the actor had is the kind of

discretion which §10(b) provides immunity from liability. See Crete v. City of Lowell, 418 F.3d

54, 61 (2005). “In regard to the second step of [the 10(b) analysis]…courts must determine

whether the conduct that caused the injury has a ‘high degree of discretion and judgment

involved in weighing alternatives and making choices with respect to public policy and

planning,’ as opposed to conduct that consists of ‘the carrying out of previously established

policies or plans.’” Spencer v. City of Boston, 2015 WL 6870044, at *5 (D. Mass. 2015) (citing

Ku v. Town of Framingham, 816 N.E.2d 170, 175 (Mass. 2004); Whitney v. City of Worcester,

366 N.E.2d 1210 (Mass. 1977)). The officer’s actions in this case fall squarely within the criteria

for §10(b) exception.

       Here, the first prong is easily satisfied as the police officers in this case had the ability to

exercise discretion in how they investigated the situation they responded to. The second prong is

also satisfied because the courts have established that this sort of investigatory decision is the

kind of discretionary decision that provides immunity from liability. In Sena v. Commonwealth

the Supreme Judicial Court of Massachusetts held that “the conduct of law enforcement officials

in investigating potentially criminal conduct and in seeking warrants for the arrest of those

whom they investigate, are discretionary functions and therefore fall within the exception in §




                                                                                                          6
          Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 7 of 10




10(b).” 417 Mass. 250, 257 (1994) (emphasis added). 3 Here the plaintiff is attempting to hold

the City liable for negligence based on the way in which its employees investigated potential

criminal conduct and for their discretionary decision to ultimately arrest the Plaintiff.

    Furthermore, plaintiff has failed to plead the elements necessary to sustain a claim for

negligent infliction of emotional distress. “To prevail on their NIED claim, Plaintiffs must

prove: ‘(1) negligence; (2) emotional distress; (3) causation; (4) physical harm manifested by

objective symptomology; and (5) that a reasonable person would have suffered emotional

distress under the circumstances of the case.’” Opalenik v. LaBrie, 945 F. Supp. 2d 168, 196 (D.

Mass. 2013) (quoting Sullivan v. Boston Gas Co., 414 Mass. 129, 132 (1993)). Plaintiff claims

she “continues to suffer, severe emotional distress accompanied and manifested by physical

symptomologies.” (See ECF No. 1 Attachment No. 1 ¶ 48.) These allegations are too broad and

conclusory to pass muster. As established by Ashcroft v. Iqbal mere recitals of the elements of a

cause of action, supported only by conclusory statements should not survive a 12(b)(6) motion.

Here the plaintiff merely reiterates the elements of NEID without actually describing her

physical symptomology. Without alleging specific physical symptomology, the plaintiff’s NIED

claim must be dismissed.

    D. Plaintiff Failed to Present her Claims Contained in Counts 8 and 9 Against the City

       in Accordance with M.G.L. c. 258, § 4

       The Massachusetts Tort Claims Act requires a plaintiff to satisfy certain notice

requirements as a condition precedent to filing a tort action against a public employer. M. G. L.



3
 See also Rivera v. City of Worcester, No. 12-cv-40066, 2015 WL 6858000, at 6-7 (D. Mass.
Oct. 26, 2012) granting city-defendant’s motion for summary judgment based on § 10(b) after
plaintiff claimed city was negligent in arresting him because he was 5’8” tall and suspect was
4’11”.

                                                                                                    7
           Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 8 of 10




c. 258, § 4 “requires a claimant to ‘present’ his claim in writing to the executive officer of the

public employer that is the potential defendant.” Cuddy v. City of Boston, 1995 WL 1146821,

No. 8958800, *2 (Mass. Super. Sep. 15, 1995). Presentment must be made in “strict compliance

with the statute.” Weaver v. Commonwealth, 387 Mass. 43, 47 (1982). “Although G. L. c. 258,

§ 4 does not specify what information must be included for a sufficient presentment, the letter

must contain enough information so that it fairly can be read as disclosing claims subject to suit

within the Tort Claims Act.” Cuddy, 1995 WL 1146821 at *3 (citing Tambolleo v. Town of

West Boylston, 34 Mass. App. Ct. 526, 532-33 (1993) (claims for negligent infliction of

emotional distress and negligent supervision barred where plaintiffs’ presentment letter merely

advised town that they sustained bodily injury resulting from an assault by a police officer,

assault being an intentional tort barred by the Tort Claims Act)). “A presentment letter will not

be deemed sufficient if the town has not been afforded an opportunity to investigate the claim.”

Wightman v. Town of Methuen, 26 Mass. App. Ct. 279, 281-83 (1988) (claim of negligent

failure to secure immediate medical attention brought by elementary school student injured in

brawl on school grounds barred because presentment letter only notified town that he had

sustained injuries because of the negligent supervision of school officials who failed to prevent

the altercation). “The purpose of the presentment requirement is to ‘ensure that the responsible

public official receives notice of the claim so that the official can investigate to determine

whether or not a claim is valid, preclude payment of inflated or non-meritorious claims, settle

valid claims expeditiously, and take steps to ensure that similar claims are not brought in the

future.” Lodge v. Dist. Atty. for the Suffolk Dist., 21 Mass. App. Ct. 277, 283 (1985).

        Here, plaintiff’s presentment letter does not make any reference to negligence or that

plaintiff seeks to hold the City responsible on a theory that it failed to train, supervise, or



                                                                                                     8
          Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 9 of 10




discipline its officers. See Plaintiff’s Presentment Letter, attached hereto as Exhibit 1. 4

Plaintiff’s letter cannot fairly be read as disclosing claims against the City for negligent

supervision, failure to train, or failure to discipline. As such, the City was not afforded the

opportunity to investigate these claims in any meaningful way, in direct violation of M. G. L. c.

258, § 4. The City was only on notice that plaintiff sought damages for the intentional conduct

of its employees—conduct for which the City is immune pursuant to M.G. L. c. 258, § 10(c).

Accordingly, to the extent Plaintiff’s Substitute Complaint can be construed as alleging a

negligence claim against the City, it must be dismissed.

       The plaintiff also fails to allege that the City should have known that the officers may

cause the type of harm he claims to have suffered. “[I]n cases in which a plaintiff alleges that an

employer is liable under a theory of negligent supervision for the intentional tort of an employee,

Massachusetts courts have required that the employer have known, or at least should have

known, that the employee might harm someone in the same general manner in which the

employee is alleged to have harmed the plaintiff.” Saldivar v. Racine, 818 F.3d 14, 21 (2016).

Again, these negligent supervision allegations by the Plaintiff are an attempt to circumvent the

immunity granted to municipalities for isolated incidents of this nature.

    V. CONCLUSION




4
 While a Court generally may not consider documents outside the scope of the Complaint on a
Rule 12(b)(6) motion, a narrow exception exists for documents central to a plaintiff’s claim or for
documents sufficiently referred to in the Complaint. See Watterson v. Page, 987 F.2d 1, 3 (1st.
Cir. 1993). Here, plaintiff explicitly refers to his Presentment Letter in his Second Amended
Complaint. See ECF No. 19. at ¶ 42. Accordingly, the Court may properly refer to the attached
document without converting this motion to one for summary judgment.
                                                                                                    9
          Case 1:21-cv-10596-IT Document 10 Filed 05/24/21 Page 10 of 10




   For the foregoing reasons, the defendant, City of Boston respectfully requests that this

Honorable Court dismiss all claims against it in Plaintiff’s Substitute Complaint, pursuant to Fed.

R. Civ. P. 12(b)(6).

                                             Respectfully submitted,

                                             Defendant,
                                             City of Boston
                                             By its attorneys,

                                             Henry Luthin
                                             Corporation Counsel


                                             /s/ John Fahey
                                             John A. Fahey, BBO#703399
                                             Assistant Corporation Counsel
                                             City of Boston Law Department
                                             City Hall, Room 615
                                             Boston, MA 02201
                                             617-635-4017
                                             John.Fahey@boston.gov




                                CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on May 24, 2021.



 05/24/2021                                   /s/ John Fahey

 Date                                         John A. Fahey




                                                                                                10
